          Case 2:19-cv-00022-APG-NJK Document 172 Filed 08/17/21 Page 1 of 4



 1 MICHAEL N. FEDER
   Nevada Bar No. 7332
 2 DICKINSON WRIGHT PLLC

 3 3883 Howard Hughes Parkway, Suite 800
   Las Vegas, NV 89169
 4 Telephone:   702-550-4400
   Facsimile:   844-670-6009
 5 Email:       mfeder@dickinsonwright.com
 6
     MARTIN D. HOLMES (Pro Hac Vice)
 7   Tennessee Bar No. 012122
     PETER F. KLETT (Pro Hac Vice)
 8   Tennessee Bar No. 012688
     AUTUMN L. GENTRY
 9   Tennessee Bar No. 020766
     DICKINSON WRIGHT PLLC
10
     Fifth Third Center, Suite 800
11   424 Church Street
     Nashville, TN 37219
12   Telephone: 615-244-6538
     Facsimile:    844-670-6009
13   Email:        mdholmes@dickinsonwright.com
                   pklett@dickinsonwright.com
14
                   agentry@dickinsonwright.com
15
   Attorneys for Plaintiff and
16 Collective Class Members

17                               UNITED STATES DISTRICT COURT
18                                    DISTRICT OF NEVADA

19
     ALBERTO DELARA, on behalf of himself and      Case No. 2:19-cv-00022-APG-NJK
20   others similarly situated,

21                         Plaintiff,              STIPULATION AND ORDER
                                                   EXTENDING THE DEADLINES
22          v.                                     FOR THE PARTIES TO FILE
                                                   THEIR OPPOSITIONS TO
23   DIAMOND RESORTS INTERNATIONAL                 MOTIONS FOR SUMMARY
     MARKETING, INC.,                              JUDGMENT AND THE
24                                                 DEADLINES FOR THE PARTIES
                           Defendant.              TO FILE THEIR REPLIES
25

26
                                                   (FIRST REQUEST)
27

28

                                              1
          Case 2:19-cv-00022-APG-NJK Document 172 Filed 08/17/21 Page 2 of 4



 1         Plaintiff Alberto Delara, on behalf of himself and others similarly situated, and Defendant
 2 Diamond Resorts International Marketing, Inc. (Plaintiff and Defendant are collectively referred

 3 to as “the Parties”), by and through their respective counsel, hereby submit this Stipulation and

 4 Order extending the deadlines for the Parties to file their oppositions to Motions for Summary

 5 Judgment by seven days and extending the deadlines to file their replies by a mutual,

 6 corresponding, seven days.     Defendant filed its Motion for Summary Judgment or, in the
 7 Alternative, Partial Summary Judgment on July 30, 2021 (ECF No. 160). Plaintiff filed his Motion

 8 for Partial Summary Judgment on Defendant’s §207(i) Affirmative Defense on July 30, 2021 (ECF

 9 No. 163). Both Defendant’s Motion and Plaintiff’s Motion address the issue of whether Plaintiff

10 and Collective Class Members are exempt under the retail or service establishment exemption

11 contained in §207(i) of the Fair Labor Standards Act.

12         The parties’ oppositions to each parties’ respective Motions are due by August 20, 2021.
13 Under the Local Rules, replies are due within 14 days of the responses in opposition.

14         This is the Parties’ first request to extend the deadlines for the Parties to file their
15 oppositions and replies.

16         The Parties HEREBY STIPULATE AND AGREE as to the following:
17         1.     On July 30, 2021, Defendant filed its Motion for Summary Judgment, or in the
18 Alternative, Partial Summary Judgment (ECF No. 160) and Plaintiff’s opposition is due on or

19 before August 20, 2021.

20         2.     On July 30, 2021, Plaintiff filed his Motion for Partial Summary Judgment (ECF
21 No. 163) and Defendant’s opposition is due on or before August 20, 2021.

22         3.     One of Plaintiff’s counsel, Autumn Gentry, suffered a sudden and unexpected loss
23 of an immediate family member on August 11, 2021, and has been out of the office since that time

24 and will be out of the office through August 20, 2021, dealing with the loss of her family member

25 and the necessary arrangements that are being made as a result of the death. Ms. Gentry was

26 responsible for taking the lead role in drafting Plaintiff’s Motion for Partial Summary Judgment

27 and is also taking the lead role in drafting the response in opposition to Defendant’s Motion for

28

                                                    2
              Case 2:19-cv-00022-APG-NJK Document 172 Filed 08/17/21 Page 3 of 4



 1 Summary Judgment and the subsequent reply. Due to Ms. Gentry’s current situation, it will cause

 2 an extreme hardship on her to work on the response in opposition during this time frame for filing

 3 on or before August 20, 2021. During the time period between August 11, 2021 and August 20,

 4 2021, Ms. Gentry will have limited access to emails and other communication with co-counsel and

 5 staff, and will not be in the office during this time frame to oversee the completion and filing of

 6 Plaintiff’s opposition to Defendant’s Motion for Summary Judgment.

 7              4.       Plaintiff’s counsel has conferred with Defendant’s counsel.              In light of the
 8 circumstances, the Parties submit that good cause exists for a mutual, seven-day expansion of the

 9 briefing schedule and extension of the filing deadlines. Specifically, instead of filing their

10 respective oppositions on or before August 20, 2021, the Parties would file their oppositions on or

11 before August 27, 2021. Such extensions would necessarily extend the deadline for the filing of

12 replies, which under the Local Rules, are due within 14 days of the oppositions.1

13              5.       The requested extensions should not cause any material delay in these proceedings.
14              6.       Based on the foregoing, the Parties stipulate that the Parties’ oppositions to the
15 Motions for Summary Judgment/Partial Summary Judgment shall be filed on or before August 27,

16 2021 and the parties’ replies to the oppositions shall be filed on or before September 10, 2021.

17

18 IT IS SO STIPULATED this 16st day of August, 2021.

19

20

21

22

23

24

25

26

27

28   1
         Pursuant to Local Rule 7-2(b), replies are due 14 days after service of the responses.
                                                                 3
           Case 2:19-cv-00022-APG-NJK Document 172 Filed 08/17/21 Page 4 of 4



 1 DICKINSON WRIGHT PLLC                      HIRSCHFELD KRAMER LLP
 2 /s/ Martin D. Holmes                       /s/ Benjamin J. Treger
   MICHAEL N. FEDER                           KIRSTIN E. MULLER
 3 Nevada Bar No. 7332                        (Admitted Pro Hac Vice)
   3883 Howard Hughes Parkway                 California Bar No. 186373
 4 Suite 800                                  ALISON M. HAMER
   Las Vegas, NV 89169                        (Admitted Pro Hac Vice)
 5                                            California Bar No. 258281
                                              BENJAMIN J. TREGER
 6                                            (Admitted Pro Hac Vice)
     MARTIN D. HOLMES
                                              California Bar No. 285283
 7 (Admitted Pro Hac Vice)                    FERRY EDEN LOPEZ
   Tennessee Bar No. 012122
                                              (Admitted Pro Hac Vice)
 8 PETER F. KLETT                             California Bar No. 27480
     (Admitted Pro Hac Vice)
                                              233 Wilshire Boulevard, Suite 600
 9 Tennessee Bar No. 012688                   Santa Monica, California 90401
   Fifth Third Center, Suite 800
10 424 Church Street                          HOWARD E. COLE
   Nashville, TN 37219
                                              Nevada Bar No. 4950
11                                            JENNIFER K. HOSTETLER
                                              Nevada Bar No. 11994
12                                            BRIAN D. BLAKELY
                                              Nevada Bar No. 13074
13 Attorneys for Plaintiff and                Lewis Roca Rothgerger Christie LLP
   Collective Class Members
                                              3993 Howard Hughes Pkwy, Suite 600
14                                            Las Vegas, NV 89169-5996
15
                                              Attorneys for Defendant
16

17
             Based on the Parties’ stipulations, and for good cause shown, it is hereby ORDERED that
18
     the parties’ oppositions to the Motions for Summary Judgment/Partial Summary Judgment shall
19
     be filed on or before August 27, 2021 and the replies to oppositions shall be filed on or before
20
     September 10, 2021.
21

22
                                                 IT IS SO ORDERED:
23
                                                 ______________________________
24                                               ANDREW P. GORDON
                                                 United States District Judge
25
                                                          August 17, 2021
                                                 DATED: ______________________
26

27

28

                                                    4
